Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 2, 2015

                                    No. 04-14-00620-CV

  Rosa Obregon PEREZ, Ricardo O. Perez, individually and as next friend of Rosa Elia Perez,
         Maria Perez Jalomus, Juan Jose Perez, Julio Perez, Jr., and Fernando Perez,
                                        Appellants

                                              v.

                    THE GOODYEAR TIRE & RUBBER COMPANY,
                                  Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 26130
                               Robert Cadena, Judge Presiding


                                       ORDER
       Appellants’ motion for extension of time to file their reply brief is GRANTED.
Appellants’ reply brief is due twenty days after appellee files an amended appellee’s brief or
March 16, 2015, whichever is earlier. Appellants’ request to review the sealed record is
GRANTED. From present until March 16, 2015, Appellants may appear in person at the Fourth
Court of Appeals to review the sealed appellate record.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court